Citation Nr: 1733513	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-07 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis (claimed as allergies), to include as secondary to exposure to an herbicide agent.

2.  Entitlement to service connection for a hand condition, to include as secondary to exposure to an herbicide agent.

3.  Entitlement to service connection for hypertension, to include as secondary to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1968 to November 1968, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and a February 2012 rating decision by the Roanoke, Virginia, RO.  As set forth above, jurisdiction of the claim is currently with the RO in Togus, Maine.  

In November 2014, the Board denied service connection for right and left knee disabilities.  The remaining issues on appeal - entitlement to service connection for allergic rhinitis, a hand condition, and hypertension, and entitlement to nonservice-connected pension benefits - were remanded for additional evidentiary development.  

The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that while the matter was in remand status, in a November 2016 statement, the Veteran indicated that he wished to withdraw his appeal with respect to the issue of entitlement to nonservice-connected pension.  The Board finds that the Veteran's statement is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. §20.204 (2016).  Under these circumstances, the matter is no longer within the Board's jurisdiction and is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease). 


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis, claimed as allergies, did not have its onset during the Veteran's active service and the most probative evidence indicates that his current allergic rhinitis is not causally related to his active service or any incident therein.  

2.  The Veteran's hand condition, to include carpal tunnel syndrome, did not have its onset during the Veteran's active service, did not manifest to a compensable degree within one year of separation from active service, and is not otherwise causally related to his active service or any incident therein.   

3.  The Veteran's hypertension did not have its onset during the Veteran's active service, did not manifest to a compensable degree within one year of separation from active service, and is not otherwise causally related to his active service or any incident therein.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for a hand condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Due Process

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.	Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including an organic disease of the nervous system and cardiovascular-renal disease, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).  A 10 percent disability rating is warranted when diastolic pressure is predominantly 100 or more or when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, or when systolic pressure is predominantly 160 or more.

In addition to the foregoing criteria, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).

The enumerated diseases which are deemed to be associated with herbicide exposure include early onset peripheral neuropathy.  They do not, however, include allergic rhinitis, carpal tunnel syndrome, or hypertension.  Id., Note 2.  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to herbicide agents.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The term "ischemic heart disease" includes myocardial infarction, atherosclerotic cardiovascular disease, coronary bypass surgery, and stable and unstable angina, but does not include hypertension.  Id.  The Secretary of Veterans Affairs also determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange or other herbicide agents with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

II.	Analysis	

The Veteran contends that service connection is warranted for his allergic rhinitis, hand condition, and hypertension based on his exposure to the herbicide agent, Agent Orange, during his service in Vietnam.

	A.	Allergic Rhinitis

Initially, the Board notes that in his January 2009 VA Form 21-526 Veterans Application for Compensation or Pension, the Veteran reports that his allergies began in May 1969 and he attributes his allergies to herbicide exposure in Vietnam.

As stated above, herbicide exposure is presumed as the Veteran's service personnel records show that he served in Vietnam.  However, allergic rhinitis is not among the diseases for which the Secretary has determined that presumptive service connection is warranted based on herbicide exposure.  See 38 C.F.R. § 3.309(e) (2016).  Thus, the presumptive regulations do not avail the Veteran.  

With respect to direct service connection, the most probative evidence shows that the Veteran's allergic rhinitis was not present in service.  The Veteran's service treatment records are negative for treatment or diagnosis of allergic rhinitis.  At his separation examination, all of the Veteran's relevant body systems, including sinuses, nose, mouth and throat, were examined and determined to be normal.  The post-service record on appeal shows that the Veteran dated the onset of his allergies to May 1969, after his separation from service.  He first received clinical care for his allergies in May 1985.  See e.g. April 2009 physician statement.  

Although allergic rhinitis did not have its inception during service, as set forth above, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In this case, however, the most probative evidence establishes that the Veteran's post-service allergic rhinitis is not causally related to his active service or any incident therein, to include presumed exposure to Agent Orange.  In a January 2017 medical opinion, a VA examiner determined that the Veteran's allergic rhinitis was less likely than not (less than a 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The opinion stated that the Veteran had seasonal allergic rhinitis, a condition that is extremely common with more than 3 million U.S. cases per year and best managed with avoidance of the causative agent.  The opinion also stated that there was no event or exposure in the military that caused the Veteran's seasonal allergies.

The Board has considered the statements submitted by the Veteran and his wife asserting that his allergic rhinitis is related to his herbicide exposure in service.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran himself has admitted that his symptoms did not start while he was in Vietnam; therefore, it is not a matter of mere observation.  Instead, any nexus opinion would require further consideration.  Moreover, the Veteran has never reported that any medical professional has told him that his allergic rhinitis was related to his military service.

In sum, the most probative evidence shows that the Veteran's allergic rhinitis was not present in service and that his current allergic rhinitis is not otherwise causally related to his active service or any incident therein, including presumed exposure to Agent Orange.  Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for allergic rhinitis.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  

	B.	Hand Condition (Bilateral Carpal Tunnel Syndrome)

The Veteran filed for service connection for a hand condition in February 2011, stating he had bilateral numbness with occasional pain.  In August 2011, the Veteran was examined to determine whether he was prediabetic.  During that examination, he was diagnosed with bilateral carpal tunnel syndrome.  The Veteran underwent a neurology consult in September 2011 and again was diagnosed with mild-to-moderate bilateral carpal tunnel syndrome.  It was also noted that he had Guyon's and cubital tunnel syndrome at the wrists and elbows.  For several years, the Veteran was treated with splints and pain medication.  In July 2014, the Veteran underwent open carpal tunnel release surgery in the right wrist, which was causing him more severe trouble.  In February 2017, he underwent the same surgery on the left side.  

The Veteran submitted statements in September 2011 stating that he served in Vietnam, was exposed to Agent Orange, and now has numbness in both hands.  In January 2015 he submitted a statement stating he had surgery on his right hand for numbness and aching and planned to have the left hand done.

Although exposure to herbicides is conceded, like allergic rhinitis, carpal tunnel syndrome is not among the diseases for which the Secretary has determined that presumptive service connection is warranted based on herbicide exposure.  See 38 C.F.R. § 3.309(e) (2016).  Moreover, the evidence does not indicate, not does the Veteran contend, that symptoms of his bilateral carpal tunnel syndrome manifested within one year of his separation from service.  Specifically, in the August 2011 neurology consult, the Veteran reported a burning discomfort in both hands, the right more than the left, which had been present for approximately a year.  Thus, there is no basis in the record or VA's regulations to presume service connection for the Veteran's bilateral carpal tunnel syndrome.

The Board next examines whether the bilateral hand condition is directly related to his military service.  The record does not contain any probative evidence that the Veteran's bilateral carpal tunnel syndrome was present in service and he has not contended otherwise.  The Veteran's service treatment records do not document any complaints, treatment or diagnosis of a hand condition.  At his separation examination, all of the Veteran's relevant body systems, including upper extremities, were marked as normal, with a notation that he had a scar on his right hand.  As such, the evidence does not show that bilateral carpal tunnel was present in service.  The first clinical evidence of the Veteran's bilateral carpal tunnel syndrome is in August 2011, and the Veteran has not alleged having any disability pertaining to his hands until filing his claim in 2011, approximately 43 years after his military service.  

In addition, there is no probative evidence of a link between the Veteran's current bilateral carpal tunnel syndrome to his active service or any incident therein.  Rather, the probative evidence weighs against the claim.  In that regard, the Veteran underwent a VA examination in January 2016 for peripheral nerves and hand and finger conditions.  The examination confirmed the diagnosis of bilateral carpal tunnel syndrome with carpal tunnel release on the right (surgery on the left was not performed until February 2017); however, the examiner did not comment on the etiology of the condition.  A medical opinion was completed in January 2017 which stated that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The opinion reflected that the condition was diagnosed decades post-service and described how the onset of carpal tunnel syndrome occurs.  Based on this information, the opinion stated that no event or exposure in military service caused the Veteran's bilateral carpal tunnel syndrome.  

The Board has considered the Veteran's statements asserting that this bilateral carpal tunnel syndrome is related to his exposure to an herbicide agent in service.  As stated above, the Veteran is competent to provide testimony or statements relating to symptoms or facts he observes and are within the realm of his personal knowledge, but not to establish that which requires specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Again, the Veteran can provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), but this issue is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran himself has reported that there was a delayed onset; therefore, it is not a matter of mere observation.  The Veteran has never reported that any medical professional has told him that his carpal tunnel syndrome was related to his military service.

Thus, the Board concludes that the most probative evidence of record establishes that the Veteran's bilateral carpal tunnel syndrome did not have its inception during his period of active service, was not manifest to a compensable degree within one year of discharge, nor is his current carpal tunnel causally related to his active service or any incident therein, to include presumed exposure to Agent Orange.  Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral carpal tunnel syndrome.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for bilateral carpal tunnel syndrome is not warranted.

	C.	Hypertension

The Veteran filed for service connection for hypertension, claimed as high blood pressure, in January 2009.  The Veteran contends that his hypertension is causally linked to his in-service exposure to the herbicide Agent Orange.  In his VA Form 21-526, the Veteran notes that his hypertension began in September 1998.

Applying the law and regulations to the matter before the Board, it is noted that hypertension, like allergic rhinitis and bilateral carpal tunnel, is not among the diseases for which the Secretary has determined that presumptive service connection is warranted based on herbicide agent exposure.  See 38 C.F.R. § 3.309(e) (2016).  The Board also notes that the evidence does not indicate, nor does the Veteran contend, that his hypertension had its inception during active service or manifested to a compensable degree within one year of his separation from service.  Rather, as set forth above, he reports that his hypertension began in 1998.  

A review of the record shows that the Veteran's service treatment records are, indeed, negative for complaints, treatment for or diagnosis of hypertension.  At his November 1968 military separation medical examination, all of the Veteran's relevant body systems, including the vascular system, were found to be normal.  The Veteran's blood pressure was 124/74 and he denied having or ever having had high blood pressure.  As such, and as the Veteran has contended, his hypertension did not manifest in service, nor is there any indication that hypertension was manifest to a compensable within one year of service separation.  Rather, the Veteran notes that his hypertension began in September 1998.  The record contains treatment records from the Salem VA Medical Center (VAMC) showing that in September 2008, the Veteran reported being diagnosed as having hypertension 8 years prior.  The Board notes that at his January 2016 VA medical examination, the Veteran reported that he began to take antihypertensive medications in the 1980's.  Regardless, absent evidence of hypertension during service, within the first post-service year, or for many years thereafter, there is no basis in the record or VA's regulations to presume service connection for the Veteran's hypertension.

With respect to whether the Veteran's hypertension is directly related to his military service, the post-service clinical evidence shows that the Veteran remains under treatment for hypertension.  This clinical evidence, however, is negative for any indication of a link between the post-service hypertension and the Veteran's active service or any incident therein.  In fact, the most probative evidence indicates that his hypertension is not causally related to his active service.  In January 2017, VA obtained a medical opinion which determined that the Veteran's hypertension was less likely than not (less than a 50 percent probability) incurred in or caused by his active service.  The rationale for this determination showed that the Veteran has essential hypertension, which, by definition, is not secondary to or caused by any other disease, event, or exposure in military service.  It is a primary disorder in and of itself.  The medical opinion further determined that the Veteran did not have any of the conditions associated with the remaining 5 percent of cases of secondary hypertension. 

The Board has considered the statements submitted by the Veteran asserting that his hypertension was caused by his in-service exposure to the herbicide agent Agent Orange.  As detailed above, the Veteran is competent to provide testimony or statements relating to observable symptoms or facts but not to establish that which requires special knowledge or medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran has not shown that he has medical expertise.  Lay persons are competent to provide opinions in some cases, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), but the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran himself has admitted that there was a delayed onset; therefore, it is not a matter of mere observation.  Instead, any nexus opinion would require further consideration.  Moreover, the Veteran has never reported that any medical professional has told him that his hypertension was related to his military service.

In summary, the most probative evidence shows that the Veteran's hypertension did not have its inception during active service, was not manifest to a compensable degree within the first post-service year, and is not otherwise causally related to his active service or any incident therein, including presumed exposure to Agent Orange.  Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hypertension is not warranted.

ORDER

Entitlement to service connection for allergic rhinitis is denied.

Entitlement to service connection for a hand condition is denied.

Entitlement to service connection for hypertension is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


